 MARHOEFER BAKING COMPANY, INC.Marhoefer Baking Company, Inc. and TeamstersLocal Union #110 a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and Salesmen's Com-mittee, Party in Interest. Case 6-CA-13327September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 15, 1981, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In affirming the Administrative Law Judge's findings that Respondentcommitted various violations of the Act, we do not rely on his findingthat Respondent's president, Louis Marhoefer, made a testimonial admis-sion of a predetermination to frustrate the Union's campaign by resort toprohibited action. We also expressly disavow the Administrative LawJudge's erroneous criticism of the complaint for supposedly itemizingcomplaint allegations "in repetitive and pointless detail."2 The General Counsel excepts to the Administrative Law Judge's fail-ure to conclude that Respondent violated Sec. 8(a)(5) by continuing torecognize the Salesmen's Committee after the April 3, 1980, Board certi-fication of the Union. In support of this argument, the General Counselrelies on a document admitted into evidence which purports to be arecord of a disciplinary interview of an employee conducted on May 12,1980, and which indicates that Paul Gagermeier was present representingthe Salesmen's Committee. The record shows no further evidence con-cerning the circumstances of the meeting. Because this matter was notfully litigated, we do not pass on its merits.I In his recommended remedy, the Administrative Law Judge uses thebroad cease-and-desist language, "in any other manner." However, wehave considered this case in light of the standards set forth in HickmotFoods, Inc., 242 NLRB 1357 (1979), and have concluded that a broad re-medial order is inappropriate inasmuch as it has not been shown that Re-spondent has a proclivity to violate the Act or has engaged in such egre-gious or widespread misconduct as to demonstrate a general disregard forthe employees' fundamental statutory rights. Accordingly, we shall sub-stitute the phrase "in any like or related manner," for "in any othermanner" in the recommended Order and notice. We shall also modify therecommended Order and notice to require Respondent to disestablish theunlawful Salesmen's Committee and to bargain with the Union as the ex-clusive bargaining agent of its unit employees.258 NLRB No. 71ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Marhoefer Baking Company, Inc., Altoona, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as paragaph (d):"(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."2. Insert the following as paragraphs 2(a) and (b)and reletter the subsequent paragraphs accordingly:"(a) Withdraw and withhold recognition fromand completely disestablish the Salesmen's Com-mittee, or any successor thereto, as a representativeof its employees."(b) Upon request, bargain with Teamsters Local#110, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, as the certified exclusive representative of itsdriver-salesmen unit employees with respect torates of pay, wages, hours, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT solicit employee complaintsand grievances in order to discourage our em-ployees from engaging in union activities orseeking union representation by a union oftheir choice.WE WILL NOT promise to correct suchgrievances in order to discourage independentunion activity by our employees.WE WILL NOT tell our employees that wewill sell our business in order to avoid collec-511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive bargaining through a union of theirchoice.WE WILL NOT threaten to refuse to sign anycollective-bargaining agreement with a unionof our employees' choice.WE WILL NOT vary or abandon any benefitsgranted to our employees through the mediumof the Salesmen's Committee.WE WILL NOT in fact negotiate with such acommittee for that purpose.WE WILL NOT poll our employees, after amajority have voted for a union of theirchoice, to inquire whether they wish to berepresented by the union in collective bargain-ing.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in their exercise of the rights to self-organi-zation, to join or assist Teamsters Local Union#110 a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization oftheir choice, to bargain collectively throughrepresentatives of their own choice, to engagein other concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or to refrain from any and all suchactivities.WE WILL withdraw and withhold recogni-tion from and completely disestablish theSalesmen's Committee or any successor there-to, as a representative of our employees.WE WILL, upon request, bargain with Team-sters Local #110 a/w International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the certifiedexclusive bargaining representative of ourdriver-salesmen for the purpose of collectivebargaining concerning rates of pay, wages,hours, and other terms and conditions of em-ployment and, if an understanding is reached,embody such understanding in a signed agree-ment.MARHOEFER BAKING COMPANY, INC.DECISIONSTATEMENT OF THE CASETHOMAS A. RIcc, Administrative Law Judge: A hear-ing in this proceeding was held in Altoona, Pennsylva-nia, on November 6, 1980, on complaint of the GeneralCounsel against Marhoefer Baking Company, Inc., hereincalled the Respondent or the Company. The complaintwas issued on May 29, 1980, upon a charge filed onApril 3, 1980, by Teamsters Local Union #110 a/w In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion. The issues presented are whether the Respondent,through its agents, committed a number of unfair laborpractices in violation of Section 8(a)(1), (2), and (5) ofthe National Labor Relations Act, as amended. Briefswere filed by the General Counsel and the Respondent.Upon the entire record, and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTMarhoefer Baking Company, Inc., a Pennsylvania cor-poration, has its office in Altoona, Pennsylvania, whereit is engaged in the nonretail sale of baked goods. Duringthe 12-month period preceding issuance of the complaint,in the course of its business the Respondent purchasedand received goods and materials valued in excess of$50,000 sent to it in Pennsylvania from out-of-statesources. During that same period, in the course of itsbusiness it sold and shipped from its Pennsylvania loca-tion goods and materials valued in excess of $50,000 toout-of-state locations. I find that the Respondent is en-gaged in commerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that Teamsters Local Union #110 a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. A Picture of the CaseA move towards union representation started in earlyFebruary 1980 among the Respondent's approximately 25bakery driver-salesmen. On February 15 Local 110 of theTeamsters International filed a Board petition seeking anelection among these employees. Aware of the union ac-tivity, of course, the Company called a meeting of all thesalesmen on March 4 where Louis Marhoefer, theowner, asked them to speak to him about what it was intheir existing conditions of employment that caused themto turn to the Union. He also passed a clear message thatpersistence in the union resolve would endanger theirjobs. To help resolve whatever problems the employeesfelt existed, the owner proposed establishment of a com-mittee of employees and management representatives towork things out. As Egon Marhoefer, the owner's son,put it at the hearing as a defense witness, "So then myfather asked well, don't we have this committee goingthat we used to have going to get all our thoughts in oneplace and try and resolve them."The Board election was held on March 26 as sched-uled. Before that, on March 17, as proposed by theowner, the first meeting of the employee-managementcommittee took place. It consisted of four rank-and-fileemployees plus Howard Mitchell, the director of person-nel, and Edward Belin, the sales manager. Leonard Ga-germeier, a salesman with the Company for 19 years, tes-tified as to the selection of employees to sit on the com-512 MARHOEFER BAKING COMPANY, INC.mittee, "Howard Mitchell asked me if I would maybeget two or three guys together and sit down with man-agement." The minutes of that meeting were written upby Mitchell and distributed to all the unit employees onMarch 17; it lists 13 items as having been discussed, mostof them directly involved with conditions of employ-ment.On March 24 a second meeting of the committee washeld, this time five rank-and-file employees meeting withthe same two management agents. And again employeeproblems arising from their employment were discussedin the continuing effort by the Respondent to satisfy theemployee grievances.At the Board election on March 26 the Union won,and a regular Board certification issued to the Teamsterson April 3 as exclusive bargaining agent. Nevertheless, inthe face of this statutory certification, 9 days later, onApril 12, the personnel director distributed to every em-ployee covered by the certification his detailed writeupof the March 24 employer-employee committee meeting.In his report to the employees, in addition to recom-mending that the committee thereafter meet "biweeklyinstead of weekly," Mitchell also said that everybodyshould "feel free to discuss any problem you may haveencountered or any opportunity you can foresee for theCompany with the Committeemen." This time Mitchelllisted 15 items directly related to the employees' termsand conditions of employment as having been discussedat the committee meeting and pending further resolution.While all this was going on a number of the salesmendecided to hold a meeting-limited to themselves withneither company nor union representatives present-forthe purpose of formulating whatever their economic pro-posals, or demands, should be. They planned this meet-ing for Tuesday, April 1, after a majority had voted infavor of the Union the previous Wednesday, and one ofthe salesmen involved was Gagermeier. On Monday, theday before the meeting, Mitchell, at Gagermeier's re-quest, printed ballots to be used at the employee meeting.The purpose was for them to vote "yes or no for [the]Union." But on the ballot, immediately above the voteuestion, was printed the following statement:Mr. Marhoefer has said he will not sign any con-tract of any type with the Teamsters because hepersonally feels the committee, under the completedirection of Mr. Mitchell, can handle any problem,big or small, as a team.The essential elements of the complaint are that, by so-liciting grievances from the employees after learningthey had filed a union petition for an election, by propos-ing to them the formation of an employee committee todeal with the Company in place of the Union, by in factestablishing and dealing with the employees directlythrough that committee, by announcing it would in noevent sign a collective-bargaining agreement with theUnion, and by using Gagermeier as its agent to carrythat intimidating threat to the employees, the Respond-ent committed one unfair labor practice after another.The Respondent denies the commission of any unfairlabor practices. Affirmatively, it asserts, through its wit-nesses, Mitchell and Louis and Egon Marhoefer, that theMarch 4 meeting was only called by management toinform the employees of a decision previously reached toreplace an undesirable manager with Mitchell becausethe Company was losing money, and that the polling ofthe employees after they had voted for the Union, andthe statement on the ballot that Louis Marhoefer wouldin no event sign up with the Teamsters, was entirely Ga-germeier's idea, and no management agent had anythingto do with that at all. The owner denied having saidflatly that he would in no event sign a Teamsters con-tract. His version is that all he did say was that he wouldnever sign without first bargaining, and he would neversign any union contract that might be forced on him.B. Further Evidence and Analysis and ConclusionsIn the light of the total record-in major part docu-mentary proof written by the Respondent's own supervi-sors-I find every complaint allegation of wrongdoingproved beyond a doubt.Egon Marhoefer, Respondent's vice president, testifiedthat he called a salesman's meeting on January 15 be-cause there had been "a decrease in sales." A man namedBurchinal was, and had long been, manager over thesalesmen. In the discussion that took place that day therewas antagonistic talk between Burchinal and some of thedrivers. The vice president's father, an elderly man andthe owner, was in Florida at the time, on vacation, itwould appear. His son said that, with the economicproblem very bad, he turned to his father for help, andthat the next employee meeting on March 4, where theowner did talk to the employees, was for the purpose ofremedying the pressing economic difficulty. His essentialassertion, at the hearing was that in his mind the purposeof the meeting was solely to improve the economic situa-tion. The father's testimony was offered to strengthenthat same fundamental contention-that management wasonly concerned about sales decreases at that time. In thisrespect I do not believe either of the Marhoefers.The owner did not return from Florida until the lastfew days of February. His son's explanation for thisdelay was that he first "had to get the complete reports"as to the extent of the decline in sales or volume of busi-ness. But if he called the January meeting because of thevery bad decline in sales, it means that he certainly knewthen how bad things were. The idea that he had to docu-ment what he already knew puts his testimony in a verybad light. It was after that January meeting that theunion activity started with the Teamsters election peti-tion filed on February 15. And in telling his story thefather, among other things, said that before he called theMarch 4 meeting, Burchinal, then still the sales manager,talked to him about the Union. Thus, Louis Marhoefertestified, "What happened was, when I came back fromFlorida, Tom [Burchinal] said to me, he said Mr. Mar-hoefer, we have a problem with the boys from the union,I said so what.... He said, well, but you have to see...if you would talk to them if you would see themthey wouldn't join the union. I said okay, I'll see them."This was a direct admission by the Respondent's ownwitness of an intent to frustrate the union campaign by513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresort to prohibited action. That said meeting, whereLouis Marhoefer admittedly solicited the employees'grievances and suggested that a company employee com-mittee be formed, was called in direct consequence ofthe filing of the petition for the purpose of dissuading thegroup from its prounion resolve is therefore a clear fact,and I so find. This basic finding in this case is strength-ened by a letter to all the employees Louis Marhoeferwrote on March 19. He spoke at length about how "youtake a grave risk to destroy the Company, your own jobsand the livelihood of some 300 employees." Again in thisletter Marhoefer urged the advisability of an employeecommittee. He reminded them of another company's"thousand and thousands who had it [job securityl in ourindustry and lost it ...let your conscious be yourguide."With this by the owner, I credit employee StevenSeidel, who testified that Marhoefer also said that day,March 4 "that the Teamsters had closed down a bakeryhe owned in Pittsburgh a few years ago ...he said hewouldn't close our bakery down if the union was votedin, he said he might sell."I find that, by Louis Marhoefer's conduct on March 4in soliciting employee grievances, in proposing an em-ployer-employee committee to resolve employee griev-ances in place of the Union, and in threatening to discon-tinue the operation in retaliation if the employees choseto be represented by the Teamsters, the Respondent vio-lated Section 8(a)(l) of the Act.As to the actual implementation of the Company's ideaof having an employer-employee committee, there is noreason to set out the evidence in precise detail, for it isclear that the Respondent did induce the employees toform the committee, and that management agents didmeet twice with the employees so chosen, during compa-ny paid-time, and did discourse on a variety of straightconditions of employment with them. In so doing, eachtime the Respondent violated Section 8(a)(l) and (2) ofthe Act. G. Q. Security Parachutes, Inc., 242 NLRB 508(1979).The complaint itemizes, in repetitive and pointlessdetail, each successive step in the formation and work-ings of this committee, calling every component part aseparate unfair labor practice. But no meaningful purposewould be served by burdening, and delaying, this Deci-sion with such unnecessary repetitions. Especially is thistrue in the case at bar in the light of the fact that theRespondent has since that time formally, at least, recog-nized the Union as bargaining agent, and was, at the timeof the hearing, in the process of exchanging contractproposals. Given the very clear expressions of an intentto frustrate correct and lawful statutory collective bar-gaining, it may be that the Respondent is only goingthrough a pretense of bargaining; i.e., not really bargain-ing in good faith. But there is no reason, on this record,for so finding now. I think it more advisable, therefore,not to string out this proceeding with cumulative subsidi-ary findings which would in no event change the reme-dial order that is in any event warranted. The impor-tance of expediting other, more pressing pending cases,must take precedence.One additional unfair labor practice committed was ofso serious a nature that it must be found, and must bestopped. Gagermeier, the oldtime employee, testified thaton Sunday, March 30, Manager Mitchell called him athome on the telephone and told him that "[Louis Mar-hoefer] was very put out the way the election had gone,Mr. Marhoefer was very upset they didn't know exactlywhat they were going to do, things were up in the air."Gagermeier continued to testify that Mitchell then"asked me if I would talk to the men at that time andpresent Mr. Marhoefer's feeling toward the situation as itstood ...I believe he mentioned again ...that Mr.Marhoefer would not sign a contract with the Teamstersunion because of his previous dealings, he had just a badfeeling towards the Teamsters."Garermeir continued totestify that he agreed to do what his friend Mitchell hadasked him to do; i.e., set forth Marhoefer's position tothe drivers. Gagermeier also said that he had personallyheard Louis Marhoefer say, before that Sunday tele-phone call, that he would never sign up with the Union.I credit this testimony by Gagermeier.Mitchell's version of this telephone conversation isthat he telephoned the employee only to say that hecould not give him any advice as to how to proceed, butonly give him a "generalization" about the existing situa-tion. He also said that it was Gagermeier who told himof a rumor among the employees that Marhoefer hadsaid he "would not sign a Teamsters contract," andasked did Mitchell "think Mr. Marhoefer would sign acontract with the Teamsters." His answer, according tothe manager, was that "Marhoefer would not sign an ex-isting contract." On the precise question whether he toldGagermeier directly that Marhoefer would refuse to signany contract with the Teamsters, Mitchell's testimony isnot clear. In any event, I will assume he meant to denythat part of Gagermeier's testimony. But consideringwhat happened the next day in his office, I do not creditthe manager's denials however phrased.On Monday Gagermeier came to the office with someroughly written notes-"a rough sketch" as he calledit-about polling the employees to ascertain whetherthey wished to be represented by the Teamsters. Hetalked with Mitchell and asked him as a favor to haveprinted ballots made up. Mitchell then wrote in preciselanguage what he thought Gagermeier wanted andshowed it to him, asking "[I]s this what you want?" Ga-germeier said, "Yes," and the manager then went outsomewhere to a printer and had many copies made up.The document was received in evidence. As set outabove, immediately over the plain phrase "vote yes or nofor the Union," there was printed the very plain state-ment that Louis Marhoefer, the owner, would never signa Teamsters contract.The next day, Tuesday, a majority of the driver-sales-men voted against being represented by the Teamsters.With the printed statement staring them in the face thatthe owner would never sign any contract with theTeamsters, it is difficult to see how they could do other-wise. When Gagermeier told Mitchell of the results thenext day, the manager was "pleased," to quote Gager-meier's uncontradicted recollection.514 MARHOEFER BAKING COMPANY, INC.I think the complaint correctly states that the Re-spondent, through the manager, made Gagermeier itsagent that day to carry a message to the employees notonly that the Company was opposed to the union activi-ties, but also that it intended absolutely to frustrate anyfurther attempt on their part to bargain collectively withthe Company. Dorsey Laboratory, Division of Sandoz, Inc.,239 NLRB 857 (1978). If only because he agreed to haveGagermeier tell his fellow employees the Companywould never sign a Teamsters contract, I do not believea word out of Mitchell's mouth. He knew the Union hadbeen certified as exclusive bargaining agent a week earli-er, and he knew the Company was legally bound to dealwith the Union and only with the Union. However hisactivities be viewed that weekend, he was dealing unilat-erally first with an individual employee-Gagermeier-and then with the employees on Tuesday behind theback of the Union-the most blatant unfair labor practicethat could be committed.But, even were I to believe-which I do not-that Ga-germeier alone, out of a clear sky, dreamed up the ideaof telling the salesmen Louis Marhoefer would neversign a Teamsters contract, I would still find that Mitch-ell, by knowingly helping him do that, made him anagent of management. Especially would this finding bewarranted, even in such a hypothetical situation, wherethe message was immediately followed by the questionwhether the employees still wished to be represented bythe certified Teamsters. The polling of the employees onwhether at that time they did or did not want the Unionwas Gagermeier's idea. But, as he very plausibly testi-fied, he conceived that notion as a result of what Mitch-ell had said to him on the telephone on Sunday-thatthere was no hope for success through the Teamsters. Afurther reason for his doubt of the moment stemmedfrom the continued existence of the employer-employeecommittee. With the owner already having told every-body they might lose their jobs if they did not deal withhim via the committee instead, Gagermeier had reason tobe worried.But the determinative factor here is that Mitchellknew before the Tuesday meeting that the threat out ofthe owner's mouth was going to be quoted by Gager-meier-via the printed ballot-to the employees. Mitch-ell even started by equivocating, at the hearing, on theplain question whether he had read, and understood,what was written on the ballot. He finally admitted thathe had, and even conceded that he did nothing to stopGagermeier from so quoting the owner. Were it true thatMarhoefer had not voiced the exact threat spelled out inthe ballot, Mitchell would surely have told Gagermeierto at least rephrase the quotation. He did not. Any em-ployer who knowingly permits any employee to quote itas threatening to resort to plainly illegal action to put astop to union activity makes the employee its agent forthat purpose-period! This is even more so where, as didthe manager in this case, the employer assists and en-courages the employee to carry such a message to theentire employee complement.I find that, by Mitchell's conduct in telling Gagermeierto inform the employees that the Company would resistany attempt towards collective bargaining by the Uniondespite the Board certification and that Louis Marhoeferwould never sign a Teamsters contract, the Respondentviolated Section 8(a)(l) and (5) of the Act.IV. THE REMEDYThe Respondent must be ordered to cease and desistfrom the commission again of the kind of unfair laborpractices found above. In the light of the severity of theunfair labor practices shown, it must also be ordered tocease and desist from in any other manner violating thestatute.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1. By establishing the employer-employee committeefor the purpose of resolving the employees' grievancesconcerning conditions of employment, and by in fact ne-gotiating with that committee for that purpose, the Re-spondent has violated and is violating Section 8(a)(2) ofthe Act.2. By telling its employees, after a majority had chosento be represented by the Teamsters, that it would in noevent sign a collective-bargaining agreement with thatUnion, and by polling its employees, after the majorityhad voted in favor of the Teamsters, as to whether theywished to be represented by the Teamsters, the Respond-ent has violated and is violating Section 8(a)(5) of theAct.3. By the foregoing conduct, and by soliciting employ-ee complaints and grievances that had led the employeesto seek union representation, by promising to correctthem in order to discourage independent union activity,by proposing establishment of an employer-employeecommittee to carry on direct negotiations over condi-tions of employment during the dependency of a LaborBoard election, by telling employees it would sell itsbusiness to avoid collective bargaining through a unionof their choice, and by threatening it would in no eventsign a collective-bargaining agreement with a union ofthe employees' choice, the Respondent has violated andis violating Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER'The Respondent, Marhoefer Baking Company, Inc.,Altoona, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Establishing an employer-employee committee forthe purpose of resolving the employees' grievances con-cerning conditions of employment, or recognizing or infact negotiating with that committee for the purpose ofcollective bargaining.(b) Telling its employees, after a majority had selecteda union of their choice, that it would in no event sign acollective-bargaining agreement with the union of theirchoice, or polling its employees, after a majority hadchosen a union, as to whether they wish to be represent-ed by that union.(c) Soliciting employee complaints and grievances thathad led the employees to seek union representation,promising to correct such grievances in order to discour-age independent union activity, proposing establishmentof an employer-employee committee to deal directlyi In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.with the employer over conditions of employmentduring dependency of a Labor Board election, telling itsemployees it would sell its business to avoid collectivebargaining through a union of the employees' choice, orthreatening it would in no event sign a contract with theunion of their choice.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its place of business in Altoona, Pennsylva-nia, copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by the Re-spondent's representative, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."516